DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgement is made of applicants’ priority claim to Korean Application Serial No. 10-2019-0031914 filed in the Korean Intellectual Property Office on 03/20/2019.  On 04/02/2020, an electronic copy of this document was retrieved by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawings Objection
3.	The drawings filed 02/26/2020 are objected to because the following boxes shown in the drawings need to be provided with descriptive text labels: (i) FIG. 1: 1, 300; (ii) FIG. 2: 100, 110, 300, 330, 340, 350, 500; (iii) FIG. 3: 100, 200; (iv) FIG. 4: 400; (v) FIG. 5: 1100, 1120, 1200, 1300; (vi) FIG. 6: 490; (vii) FIG. 8: NSA; (viii) FIG. 10: IL, 110; (ix) FIG. 11: 110, 123, 131, 133, IL; (x) FIG. 12: PXA, the dashed diamond shape that surrounds PXA; (xi) FIG. 13: 121, IL, 110, 111, 112, 113, PDL, EL2, EML, EL1, PSC, ILA, GI, BFL, 300, 330; (xii) FIG. 14: 270; and (xiii) FIG. 15: 230, 270.  MPEP Section 608.02(b).  
Claim Objections
4.	Claims 2-13 are objected to because of the following informalities: 
	Claim 2 at line 3 includes an extra space before the limitations “a data driver” that needs to be deleted.  Appropriate correction is required.  This objection applies to 
Claim 9 at line 4 includes an extra space before the limitations “a first touch electrode unit” that needs to be deleted.  Appropriate correction is required.  This objection applies to claims 10-13 that depend upon claim 9.
Claim 9 at line 5 needs to be changed from “a first electrode unit” to “the first electrode unit” because “a first electrode unit” is already declared in claim 9 at line 4.  Compare claim 10 at lines 2-3 and claim 13 at line 2 in which “the first touch electrode” is recited.  Appropriate correction is required.  This objection applies to claims 10-13 that depend upon claim 9.
	Claim 13 at line 3 includes an extra space before the limitations “from among the plurality…”  Appropriate correction is required.
Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”)1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As to claim 1, Mani discloses a display device(100)(FIG. 2; ¶0036), comprising:
	a touch sensor(250, 260)(FIG. 2; ¶¶0036-0037, 0059) including a touch controller(250)(FIG. 2; ¶¶0036, 0059);
	a display panel(220)(FIG. 2; ¶0036) overlapped by the touch sensor(250, 260)(FIG. 2; ¶¶0036-0037, 0059) and configured to display an image (¶¶0033, 0038); and
	a display panel driver(230)(FIGs. 2, 3A; ¶¶0040, 0043) electrically connected to the display panel(220)(FIGs. 2, 3A; ¶¶0036, 0040, 0043, 0051) and configured to supply a driving signal to the display panel(220)(FIGs. 2, 3A: 220, 230; ¶¶0036, 0040, 0043, 0051),
	wherein the display panel driver(230)(FIGs. 2, 3A; ¶¶0040, 0043) is electrically connected to the touch controller(250)(FIG. 2; ¶¶0036, 0059, 0083) and is configured to transmit a noise sensing signal to the touch controller(250)(FIG. 2: 230; 0083, 0109).
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”) as applied above to claim 1, in view of U.S. Patent Pub. No. 2014/0240246 A1 to Kim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
               
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

claim 2, Mani discloses wherein the display panel driver(230)(FIGs. 2, 3A; ¶¶0040, 0043) includes
a data driver(portion of 230 that receives data from a host device and outputs it to portion of 230 that calculates noise and then sends it to 250)(FIGs. 2, 3A: 230; ¶¶0040, 0043, especially – “the display driver 230 may additionally include hardware and firmware elements configured to receive display data from a host device (e.g. through LVDS, MIPI, DisplayPort, etc.) and process the display data to generate the subpixel data signals”; 0057, especially – “the display driver 230 receives display data from a host device”, 0083, especially – “the display driver 230 may configured to communicate display interference data to the sensor driver”, 0109, especially – “the display driver 230…may generate an interference metric based on the interference data from the processed display data.  For example, the display driver 230…may be configured to generate an interference metric based on the interference data based on at least one subpixel data signal”) configured to output data (FIGs. 2, 3A: 230; ¶¶0040, 0043, 0109); and a noise calculator(portion of 230 that calculates noise and then sends it via 270 to 250)(FIGs. 2, 3A: 230, 270; ¶¶0083, especially – “the display driver 230 may configured to communicate display interference data to the sensor driver”; 0109, especially – “the display driver 230 …may generate an interference metric based on the interference data from the processed display data.  For example, the display driver 230…may be configured to generate an interference metric based on the interference data based on at least one subpixel data signal”; 0109, 0113) configured to receive the data (FIGs. 2, 3A: 230; ¶¶0057, 0109, especially – “the display driver 230…may generate an interference metric based on the interference data from the , generate the noise sensing signal (FIGs. 2, 3A: 230; ¶0109, especially – “the display driver 230 …may generate an interference metric based on the interference data from the processed display data.  For example, the display driver 230…may be configured to generate an interference metric based on the interference data based on at least one subpixel data signal”) and transmit the noise sensing signal to the touch controller(portion of 230 that calculates noise and then sends it via 270 to 250)(FIG. 2; ¶¶0083, especially – “the display driver 230 may configured to communicate display interference data to the sensor driver”; 0109, 0113).
	Mani does not expressly disclose digital video data.
	Kim discloses digital video data (¶0045).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani with Kim to provide a display device that is readily able to process and display moving images.
9.	Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”) in view of U.S. Patent No. 7,852,412 B1 to Guerrero et al. (“Guerrero”).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 14, Mani discloses a display device(100)(FIG. 2; ¶0036), comprising:
	a display panel(220)(FIG. 2; ¶0036); 
a touch sensor(250, 260)(FIG. 2; ¶¶0036-0037, 0059) disposed on the display panel(220)(FIG. 2; ¶0036); and
	a noise calculator(230)(FIG. 2; ¶¶0083, 0109) electrically connected to the display panel(220)(FIG. 2; ¶¶0036, 0040, 0051, 0053) and the touch sensor(250, 260)(FIG. 2; ¶¶0036-0037, 0059, 0083), 
	wherein the noise calculator(230)(FIG. 2; ¶¶0083, 0109) is configured to generate a noise sensing signal according to a difference value between data in a first horizontal period and digital data in a second horizontal period2(¶¶0058, 0083; 0084, especially – “The change in display line output data (e.g., temporal difference) from consecutive display line rows may be accumulated over multiple subpixel columns to estimate a charge coupled to each sensor electrode 260 from the display electrodes”; and 0085).
	Mani does not expressly disclose wherein the noise calculator is configured to generate a noise sensing signal according to a difference value between digital video data in a first horizontal period and digital video data in a second horizontal period.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Guerrero discloses wherein the noise calculator(210)(Fig. 2; col 4, ln 14-16, 37-39, 42-44; col 6, ln 32-37) is configured to generate a noise sensing signal according to a difference value between digital video data in a first horizontal period and digital video data in a second horizontal period (Fig. 2: 210; col 1, ln 5-8, especially – “The present invention generally relates…more particularly to measuring noise levels of digital video signals and the further processing the video signals based on the measured noise”; col 4, ln 14-16, 20-22, 37-39, 42-44, especially – “Comparison circuitry can be used to compare a first group of pixels in a frame with a second group of pixels in the frame”, 45-47; col 6, ln 32-37, especially – “video noise may be determined by averaging the noise measured over one or more frames.  For example, a rolling average of noise measurement for several frames may be used to estimate the video noise”.).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani with Guerrero to provide a display device that is readily able to process and display moving images.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

claim 15, Guerrero discloses wherein the noise calculator(210)(Fig. 2; col 4, ln 14-16, 37-39, 42-44; col 6, ln 32-37) further includes
	a first adder configured to sum the digital video data in the first horizontal period to generate a first data sum value (Fig. 2: 210; col 1, ln 5-8, especially – “The present invention generally relates…more particularly to measuring noise levels of digital video signals and the further processing the video signals based on the measured noise”; col 4, ln 39-44, especially – “The noise level detection circuit 210 typically includes several circuits.  For example, the noise level detection circuitry 210 may include an input circuit for receiving the video input on line 205.  Comparison circuitry can be used to compare a first group of pixels in a frame with a second group of pixels in the frame”; and col 6, ln 45-47, 53-56, especially – “The frame includes Line 0 410 and Line 1 420.  Two pixel groups, pixel group 430 and pixel group 1 440 are compared…the luminance of all the pixels in pixel Group 0 430 may be summed and compared to the luminance of the pixels in pixel Group 1 440.”), and a second adder3 configured to sum the digital video data in the second horizontal period to generate a second data sum value (Fig. 2: 210; col 1, ln 5-8, especially – “The present invention generally relates…more particularly to measuring noise levels of digital video signals and the further processing the video signals based on the measured noise”; col 4, ln 39-44, especially – “The noise level detection circuit 210 typically includes several circuits.  For example, the noise level detection circuitry 210 may include an input circuit for receiving the video input on line 205.  Comparison .
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani and Guerrero with Guerrero’s further teachings to provide a display device that is readily able to process and display moving images.

	As to claim 18, Mani discloses a method of eliminating noise (¶¶0083-0085), comprising:
	generating a noise sensing signal using data to be output to a display panel(220)(FIG. 2; ¶¶0036, 0058, 0083-0085); 
	transmitting the noise sensing signal to a touch controller(250)(FIG. 2: 230; ¶¶0083, 0085); and
	using the touch controller(250)(FIG. 2; ¶¶0083, 0085) to eliminate noise based on the noise sensing signal (¶0085).
	Mani does not expressly disclose generating a noise sensing signal using digital video data to be output to a display panel.
	Guerrero discloses generating a noise sensing signal using digital video data to be output to a display panel (Fig. 2: 210; col 1, ln 5-8, especially – “The present invention generally relates…more particularly to measuring noise levels of .
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani with Guerrero to provide a method of eliminating noise that is readily able to process and display moving images.
10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”) in view of U.S. Patent Pub. No. 2014/0240246 A1 to Kim as applied above to claim 2, in view of U.S. Patent Pub. No. 2017/0097716 A1 to Jeong et al. (“Jeong”).
	As to claim 9, Mani discloses  
wherein the touch sensor(250, 260)(FIG. 2; ¶¶0036-0037, 0059) includes a touch sensing unit(260A, 260B, 520)(FIG. 5A; ¶0066), and
the touch sensing unit(260A, 260B, 520)(FIG. 5A; ¶¶0066) includes
	a first touch electrode unit(260A)(FIG. 5A or FIG. 5B or 5D; ¶0066) including a base layer(520)(FIG. 5A; ¶0066);
	a first touch electrode unit(260A)(FIG. 5A; ¶0066) including a plurality of first touch electrodes(260A)(FIG. 5A; ¶0066) arranged on the base layer(520)(FIG. 5A; ¶¶0066) in a first direction and electrically connected to each other along the first direction (¶¶0062-0063, 0066 – the electrodes of the first touch electrode unit overlap and the electrodes of the second touch electrode unit with these two units electrodes running perpendicular to each other with the electrodes of one of the touch unit crossing over the electrodes of the other touch unit using jumpers, and one of the first touch electrode unit and the second touch electrode unit is driven with the other of sensing.  For purposes of applying prior art, examiner will denote the driven one of these two units as being the second electrode unit with the sensing one of these two units as being the first electrode unit.); and
	a second touch electrode unit(260B)(FIG. 5A; ¶0066) including a plurality of second touch electrodes(260B)(FIG. 5A; ¶¶0066) arranged on the base layer(520)(FIG. 5A; ¶0066) in a second direction crossing the first direction (¶¶0062-0063, 0066 – the electrodes of the first touch electrode unit overlap and the electrodes of the second touch electrode unit with these two units electrodes running perpendicular to each other with the electrodes of one of the touch unit crossing over the electrodes of the other touch unit using jumpers, and one of the first touch electrode unit and the second touch electrode unit is driven with the other of sensing.  For purposes of applying prior art, examiner will denote the driven one of these two units as being the second electrode unit with the sensing one of these two units as being the first electrode unit.).
	Mani and Kim do not expressly disclose a second touch electrode unit including a plurality of second touch electrodes electrically connected to each other along the second direction.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Jeong discloses a second touch electrode unit(220)(FIG. 2; ¶¶0050, 0056) including a plurality of second touch electrodes(220)(FIG. 2; ¶¶00050, 0056) electrically connected to each other along the second direction(vertical direction)(FIG. 2: 220; ¶¶0050, 0056).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani and Kim with Jeong to provide a display device that more accurately detects a touch location.

	As to claim 10, Mani discloses further comprising:
	a touch detector(250)(FIG. 2; ¶0059) configured to be connected to the first touch electrode unit(260s in horizontal rows, 260A)(FIGs. 2, 5A; ¶¶0059, 0066) and configured to receive a sensing signal from the first touch electrode(260s in  unit to detect a touch position (¶0059).

	As to claim 11, Mani discloses wherein the touch detector(250)(FIG. 2; ¶0059)  is configured to receive a noise sensing signal from the noise calculator(portion of 230 that calculates noise and then sends it via 270 to 250)(FIG. 2; ¶¶0083, especially – “the display driver 230 may configured to communicate display interference data to the sensor driver”; 0109, 0113) and offset noise of the noise sensing signal (FIG. 2: 250; ¶¶0085, 0099, 0103).
11.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”) in view of U.S. Patent No. 7,852,412 B1 to Guerrero et al. (“Guerrero”) as applied to claim 15 above, in view of U.S. 2010/0085486 A1 to Chen et al. (“Chen”).
	As to claim 16, Guerroro discloses wherein the noise calculator(210)(Fig. 2; col 4, ln 14-16, 37-39, 42-44; col 6, ln 32-37) further includes a difference calculator (Fig. 2: 210; col 1, ln 5-8, especially – “The present invention generally relates…more particularly to measuring noise levels of digital video signals and the further processing the video signals based on the measured noise”; col 4, ln 39-44, especially – “The noise level detection circuit 210 typically includes several circuits.  For example, the noise level detection circuitry 210 may include an input circuit for receiving the video input on line 205.  Comparison circuitry can be used to compare a first group of pixels in a frame with a second group of pixels in the frame”; col 6, ln 14-25, especially – “The RMS difference between two groups of lines is stored”; col 6, ln 45-47, 53-56, especially – .
	The motivation for combining the additional teachings of Guerroro is set forth above for claim 15.
	Mani and Guerroro do not expressly disclose wherein the difference calculator is configured to receive the first data sum value from the first adder, receive the second data sum value from the second adder, and compare the first data sum value with the second data sum value to calculate the difference value.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Chen discloses wherein the difference calculator(831)(FIG. 5; ¶0042) is configured to receive the first data sum value from the first adder(822)(FIG. 5; , receive the second data sum value from the second adder(823)(FIG. 5; ¶0039), and compare the first data sum value with the second data sum value to calculate the difference value (FIG. 5: 831; ¶0042).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani and Guerrero with Chen to provide a display device that is able to minimize any lag time from processing the digital video data by having two components perform summing at the same time. 

As to claim 17, Mani, Guerrero and Chen teach wherein the noise calculator further includes a noise sensing signal generator configured to receive the difference value from the difference calculator to generate the noise sensing signal and transmit the noise sensing signal to the touch sensor (Mani: FIG. 2: 230, 250, 260; ¶¶0083, 0085; Guerrero: Fig. 2: 210, 215; col 4, ln 14-16, 37-47, especially – “The noise level detection circuit 210 receives the video input signal on line 205 and determines a noise level, which it provides on line 215.  The noise level detection circuitry 210 may include an input circuit for receiving the video input on line 205.  Comparison circuitry can be used to compare a first group of pixels in a frame with a second group of pixels in the frame.  Several such comparisons may be made and provided to a noise level measurement circuit.  This circuit processes, refines, or selects the comparison data and provides a noise level signal on line 215”; col 6, ln 32-37; Chen: FIG. 5: 822, 823, 831; ¶¶0039, 0042).
The motivation to combine Guerrero and Chen is set forth above for claims 15-16.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”) in view of U.S. Patent No. 7,852,412 B1 to Guerrero et al. (“Guerrero”) as applied above to claim 18, in view of Korea Patent Publication No. KR101763939 B1 to Kang.
As to claim 19, Mani and Guerrero teach: 
	wherein the generating the noise sensing signal and transmitting the noise sensing signal to the display panel (Mani: FIG. 2: 220; ¶¶0036, 0083-0085; Guerrero: Fig. 2: 210; col 1, ln 5-8; col 3, ln 24-26, especially – “monitor”; col 4, ln 14-16, 20-22, 37-39, 42-47, 50-62; col 6, ln 32-37) includes:
	summing digital video data in a first horizontal period to generate a first data sum value (Mani: 0058, 0083-0085; Guerrero: Figs. 2, 4: 210, 410, 430; col 1, ln 5-8; col 4, ln 39-44; and col 6, ln 45-47, 53-56); and
	summing digital video data in a second horizontal period to generate a second data sum value (Mani: 0058, 0083-0085; Guerrero: Figs. 2, 4: 210, 420, 440; col 1, ln 5-8; col 4, ln 39-44; and col 6, ln 45-47, 53-56),
	wherein the digital video data in the first horizontal period and the digital video data in the second horizontal period are output to the display panel (Mani: FIGs. 2, 3A: 220, 232, 320, 324; ¶¶0036; 0046, 0054, 0058, 0083-0085, 0100, especially – “the order at which the gate electrodes are selected”; Guerrero: Fig. 4: 420, 440; col 1, ln 5-8; col 4, ln 39-44; and col 6, ln 45-47, 53-56).
	The motivation to combine Guerrero is set forth above for claim 18.
Mani and Guerrero do not expressly disclose wherein the digital video data in the first horizontal period and the digital video data in the second horizontal period are sequentially output to the display panel.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Kang discloses wherein the digital video data in the first horizontal period and the digital video data in the second horizontal period are sequentially output to the display panel(100)(FIG. 2: 100, 102, 103; p 8, ¶6; p 9, ¶¶3-4).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani and Guerrero with Kang to a provide a method of eliminating noise that provides a simplified and orderly updating of pixels when displayed content is changed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al. (“Mani”) in view of U.S. Patent No. 7,852,412 B1 to Guerrero et al. (“Guerrero”) in view of Korea Patent Publication No. KR101763939B1 to Kang as applied above to claim 19, in view of U.S. 2010/0085486 A1 to Chen et al. (“Chen”).
	As to claim 20, Mani, Guerrero and Kang teach
	wherein the generating the noise sensing signal and transmitting the noise sensing signal to the display panel (Mani: FIG. 2: 220; ¶¶0036, 0083-0085; Guerrero: Fig. 2: 210; col 1, ln 5-8; col 3, ln 24-26, especially – “monitor”; col 4, ln 14-16, 20-22, 37-39, 42-47, 50-62; col 6, ln 30-32, 53-56) further includes:
	comparing the first data sum value with the second data sum value (Guerrero: col 6, ln 53-56); and generating the noise sensing signal based on the comparison(Mani: FIG. 2: 220; ¶¶0036, 0083-0085; Guerrero: col 4, 37-47, especially – “The noise level detection circuit 210 receives the video input signal on line 205 and determines a noise level, which it provides on line 215.  The noise level detection circuitry 210 may include an input circuit for receiving the video input on line 205.  Comparison circuitry can be used to compare a first group of pixels in a frame with a second group of pixels in the frame.  Several such comparisons may be made and provided to a noise level measurement circuit.  This circuit processes, refines, or selects the comparison data and provides a noise level signal on line 215”; col 6, ln 30-32, 53-56).
	The motivation to combine Guerrero is set forth above for claim 18.
	Mani, Guerrero and Kang do not expressly disclose comparing the first data sum value with the second data sum value to generate a difference value; and generating the noise sensing signal based on the difference value.
	Chen discloses comparing the first data sum value with the second data sum value to generate a difference value (FIG. 5: 831; ¶0042).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani, Guerrero and Kang with Chen to provide a method of eliminating noise that more accurately determines the amount of noise.
	Mani, Guerrero, Kang, Chen teach and generating the noise sensing signal based on the difference value (Mani: FIG. 2: 220; ¶¶0036, 0083-0085; Guerrero: col 4, 37-47, especially – “The noise level detection circuit 210 receives the video input signal on line 205 and determines a noise level, which it provides on line 215.  The noise level detection circuitry 210 may include an input circuit for receiving the video input on line 205.  Comparison circuitry can be used to compare a first group of pixels in a frame with a second group of pixels in the frame.  Several such comparisons may be made and provided to a noise level measurement circuit.  This circuit processes, refines, or selects the comparison data and provides a noise level signal on line 215”; col 6, ln 30-32, 53-56; Chen: FIG. 5: 831; ¶0042).
Potential Allowable Subject Matter
14.	If the above cited claim objections are overcome, then claims 3-8 and 12-13 would be allowable (i.e., being objected to as being dependent upon a rejected base claim, but 
Reasons for Allowance
15.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Dependent claim 3 identifies the distinct features: “wherein the data driver(FIG. 5: 430; ¶0062) includes an analog processor(FIG. 5: 1300; ¶0062) connected to the plurality of line buffers(FIG. 5: 1130; ¶0063), and the plurality of line buffers(FIG. 5: 1130; ¶0063) are configured to transmit the digital video data to the analog processor(FIG. 5: 1300; ¶¶0062, 0067)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al., U.S. Patent Pub. No. 2014/0240246 A1 to Kim and U.S. Patent Pub. No. 2016/0342262 A1 to Qian et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
claim 3, Mani and Kim teach claim 2 from which claim 3 depends as well as the data driver is configured to transmit the digital video data to the noise calculator (Mani: FIGs. 2, 3A: 230, 270; ¶¶0040, 0043, 0057, 0083, 0109, 0113; Kim: ¶0045).
Qian discloses a plurality of line buffers configured to store display data (FIG. 4A: 401; ¶0044).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Mani and Kim with Qian to provide a display device that can process display data faster by being able to simultaneously process a portion of an image while receiving a portion of another image.
Mani, Kim and Qian teach wherein the data driver includes a plurality of line buffers configured to store the digital video data, and the plurality of line buffers are configured to transmit the digital video data to the noise calculator (Mani: FIGs. 2, 3A: 230, 270; ¶¶0040, 0043, 0057, 0083, 0109, 0113; Kim: ¶0045; Qian: FIG. 4A: 401; ¶0044).
Mani, Kim and Qian do not teach wherein the data driver includes an analog processor connected to the plurality of line buffers, and the plurality of line buffers are configured to transmit the digital video data to the analog processor, with all other limitations as claimed.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Dependent claim 12 identifies the distinct features: “and a plurality of variable resistors(FIG. 15: VR1-VR4) connected to an output terminal of the amplifier(FIG. 15: 231) in parallel to each other(FIG. 15: VR1-VR4)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2020/0201475 A1 to Mani et al., U.S. Patent Pub. No. 2014/0240246 A1 to Kim and U.S. Patent Pub. No. 2017/0097716 A1 to Jeong et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 12, Mani discloses further comprising:
	an amplifying circuit (¶¶0043, especially – “The source drivers 232 may include one or more amplifiers”, 0059, especially – “transmitter circuitry configured to drive connected to the touch detector(250)(FIG. 2; ¶0059) and the noise calculator(portion of 230 that calculates noise and then sends it via 270 to 250)(FIG. 2; ¶¶0083, especially – “the display driver 230 may configured to communicate display interference data to the sensor driver”; 0109, 0113), wherein the amplifying circuit includes an amplifier (¶¶0043, especially – “The source drivers 232 may include one or more amplifiers”, 0059, especially – “transmitter circuitry configured to drive sensing signals onto one or more of the sensor electrodes 260 for capacitive sensing.  The transmitter circuitry may include one or more amplifiers configured to drive sensing signals onto sensor electrodes.” – each of the amplifying circuits mentioned in ¶¶0043 and 0059 is either directly connected or coupling connected to the noise calculator {FIG. 2: 230}.) connected to the noise calculator(portion of 230 that calculates noise and then sends it via 270 to 250)(FIG. 2; ¶¶0083, especially – “the display driver 230 may configured to communicate display interference data to the sensor driver”; 0109, 0113).
Mani, Kim and Jeong do not teach and a plurality of variable resistors connected to an output terminal of the amplifier in parallel to each other, with all other limitations as claimed.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While Mani was filed 06/26/2019, which is after applicant’s 03/20/2019 priority date, Mani claims priority to provisional application no. 62/784,016 (a copy of which is enclosed) filed on 12/21/2018 that provides adequate support for the teachings cited by examiner.
        2 Examiner notes that the second horizontal period is not limited to being different from the first horizontal period.
        3 Examiner notes that the second adder is not limited to being different from the first adder.